EXHIBIT 14.1 VIASYSTEMS GROUP, INC. Code of Business Conduct and Ethics To the Employees, Officers and Directors of Viasystems Group, Inc.: One of the hallmarks of Viasystems Group, Inc. (“Viasystems”) is our long-standing commitment to our Core Values (defined below), which encompass the way we treat each other, our customers, our employees and the communities in which we work and live. Viasystems’ reputation and its success must be grounded in compliance with applicable laws and regulations, but our definition of success goes well beyond compliance, including issues of integrity and ethics, diversity and respect for others.As a global company, we are faced with situations that not only require consideration of local laws and customs, but also require us to balance decisions with our Core Values and standards. This Code of Business Conduct and Ethics (this“Code”) summarizes Viasystems’ Core Values and describes the standards of business conduct expected of all of us at Viasystems. It is the responsibility of all Viasystems’ people to maintain a work environment that fosters fairness, respect and integrity.Ultimately, our most valuable asset is the Company’s outstanding reputation, and it is up to all of us to protect it. Nothing in this Code, in any company policies and procedures, or in other related communications (verbal or written) creates or implies an employment contract or term of employment. We are committed to continuously reviewing and updating our policies and procedures.Therefore, this Code is subject to modification.This Code supersedes all other such codes, policies, procedures, instructions, practices, rules or written or verbal representations to the extent they are inconsistent. Please sign the Certificate of Compliance at the end of this Code and return the form to the Human Resources Department (attention:Vice President of Human Resources) indicating that you have read, understand, agree to comply with and are in compliance with this Code.The signed Certificate of Compliance will be located in your personnel file.Each year, as part of the annual review process, you will be asked to sign a Certificate of Compliance indicating your continued understanding of and compliance with this Code.In addition, periodically, you may be asked to participate in seminars, training meetings and similar activities related to reinforcing your understanding of this Code and its applicability to Viasystems’ business. David M.
